DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5, 7-11, 13-17 and 19-20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-11, 13-17 and 19-20  are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of Industrial Internet of Things (IIoT) communication interfaces and devices. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
U.S. Publication 20180217570, which describes in Paragraph 0004 an Industrial Internet-of-Things (IIoT) control framework. Paragraph 0015 discloses memory of IIoT management apparatus stores one or more applications that cause the IIoT management apparatus to perform actions, such as manage an industrial internet of things control framework for dynamic multi-cloud events. Fig 2 and Paragraphs 0023-0024 describe an IIoT management apparatus which includes communication 

U.S. Publication 20180299873, which describes in Paragraph 0100 that a system software is web-based portal or a software application accessible from client devices (e.g., engineering stations, tablets, mobile devices, HMIs, and the like). Automation devices or equipment, whether they are in the fog server or on the plant floor, can be configured, parameterized and programmed. Paragraph 0102, the system software includes a topology view generation component which can collect topology information from various parts of an automation system and render a system level visualization of all automation equipment, whether physical or virtualized, and the links between them. Paragraph 0139 discloses the communication flow description can include information relating to I/O connectivity or links, I/O priority type (e.g., high priority, low priority), and the like. Paragraph 0163, different workload arrangements in the SDA system include supporting tasks and tasks critical for safety.

U.S. Publication 20180330317, which describes Industrial Internet of Things, which relates to an interconnection between a device that can use Internet connection to talk with other devices on the network in order to communicate to trigger events/actions.

U.S. Publication 2020059908, which describe industrial IoT deployment, which includes user equipment, such as IoT devices (e.g., sensors, actuators, PLCs, HMIs, etc.), that communicate with one another via one or more access points and/or device-to-device communications.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Examiner, Art Unit 2446